Title: To George Washington from Isaac Ledyard, 27 August 1782
From: Ledyard, Isaac
To: Washington, George


                  
                     Sir
                     West Point 27th Augt 1782
                  
                  I find by the General Orders of this Day that the Court is ordered to proceed no further in my Trial because I am Deranged by Congress.
                  I beg leave to Remark to your Excellency that the Crimes with which I am Charged are said to have been committed before these Resolutions were made and I cannot but think that I am triable by a Court-Martial upon Charges made whilst I was in actual Service—that I suffered a long Arrest before the Court met for my Trial and now the Evidence is chiefly given in on the side of the prosecution, whilst I have had no chance of vindicating myself by a single Evidence.
                  I beg leave to observe further to your Excellency that the most those have to expect who have served in this Army is the Credit of having served well—tho: I have not now the honor of serving under your Excellency’s Orders, yet, for the Reasons which I have here offered I hope your Excellency will be pleased to indulge me with a chance of vindicating my Conduct for the time that I did serve—tho: I am unceremoniously dismissed from Service by Congress, I have it to hope from your Excellency’s Generosity and Goodness that this Dismission shall not effect my Character in preventing the Court from proceeding in my Trial, especially as the prosecution part of it is nearly closed.
                  Your Excellency’s decision in this Case will remove me from a State of very sensible anxiety.  I am most Respectfully Your Excellency’s most Obedient and very Humble Servant
                  
                                       
                            
                            Isaac Ledyard
                        